Citation Nr: 1033348	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a gynecologic disorder.

3.  Entitlement to a rating in excess of 20 percent, prior to 
September 4, 2009, and in excess of 40 percent thereafter, for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 
1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case has previously come before the Board.  Most recently, 
in December 2007, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

The Board notes that service connection for hypertension was 
granted in an August 2002 rating decision, and an initial 20 
percent evaluation was assigned.  In November 2009, the 
evaluation was increased to 40 percent, from September 4, 2009.  
The Board notes that since the increase to 40 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Veteran was afforded a hearing before a hearing officer at 
the RO in May 2003.  A transcript of the hearing has been 
associated with the claims file.

The issue of entitlement to service connection for a gynecologic 
disorder being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  There is competent evidence tending to establish that PTSD is 
related to service.  

2.  Prior to September 4, 2009, the competent and probative 
evidence does not establish hypertension manifested by diastolic 
pressure of predominantly 120 or more, or by diastolic pressure 
of predominantly 130 or more at any time during the appeal.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  Prior to September 4, 2009, the criteria for an evaluation in 
excess of 20 percent are not met, and thereafter the criteria for 
an evaluation in excess of 40 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b). The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The June 2002 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial 20 percent disability rating, thereafter 
increased to 40 percent, and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case in regard to a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claims.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case).  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in September 2009.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected hypertension since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The examination report is 
thorough and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The appropriate disability rating or effective date to be 
assigned was addressed in November 2009.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts that she has PTSD as a result of service.  
Having considered the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PTSD is supportable.

The August 1986 service entrance examination report notes no 
history of psychiatric care.  In addition, a Certificate of 
Discharge for the Veteran's second period of service reflects 
approximately five months of service in the Southwest Asia 
Theater of Operations during the Persian Gulf War in 1991.  The 
Board notes that while a March 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation reflects that the 
Veteran denied having or having had recurring thoughts about 
experiences during Desert Shield/Desert Storm, on the 
accompanying medical history to the March 1991 separation 
examination report, she indicated that she had frequent trouble 
sleeping and depression or excessive worry.  

In addition, a July 1994 VA treatment record reflects complaints 
of depressed mood since her return from the Persian Gulf, and a 
July 1994 Persian Gulf Screening history notes her unit of 
assignment had been at a prisoner of war camp.  A July 2001 VA 
treatment record notes complaints of nightmares in association 
with having served as a prison guard and of having to bring back 
bodies from Kuwait, and a diagnoses of PTSD, generalized anxiety 
disorder, and depressive disorder were entered, and a November 
2001 record shows diagnoses of depressive disorder and PTSD.  

The Board notes that in response to a December 2008 request, the 
Department of Defense (DOD) Persian Gulf Registry personnel 
database documented the Veteran's assignment to a Military Police 
Prisoner of War Camp, and the July 2009 VA examiner diagnosed 
PTSD in association with in-service events causing intense fear, 
noting no pre-trauma risk factors rendering the Veteran 
vulnerable to developing PTSD subsequent to the trauma.  The 
Board notes that while a noncombat veteran's claimed stressors 
must be corroborated, corroboration of every detail, including 
the veteran's personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report her symptoms and in-service experiences.  Her lay 
statements alone, however, are not sufficient upon which to base 
a determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, there is competent evidence tending to establish 
that the Veteran's claimed stressors are related to her fear 
associated with exposure to hostilities during service and the 
July 2009 VA physician has confirmed that the claimed stressor(s) 
is adequate to support a diagnosis of PTSD, and the claimed 
stressor(s) is consistent with the places, types, and 
circumstances of the Veteran's service and that the Veteran's 
symptoms are related to the claimed stressor(s).  38 U.S.C.A. 
§ 1154(a).

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.

II.  Evaluation

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 4.1, 
and must be considered from the point of view of a veteran 
working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application of 
all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection in an August 
2002 rating decision for hypertension.  In such cases, the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The AOJ assigned an initial 
20 percent evaluation and subsequently increased the rating to 40 
percent, from September 4, 2009.  Accordingly, the issue is 
whether a rating in excess of 20 percent is warranted for 
hypertension, prior to September 4, 2009, and whether a rating in 
excess of 40 percent is warranted at any time during the appeal 
period.

Under 38 C.F.R. § 4.104, Code 7101, a 10 percent rating is 
warranted for hypertensive vascular disease where the diastolic 
pressure is predominantly 100 or more; or systolic pressure is 
predominantly 160 or more; or when continuous medication is shown 
necessary for the control of hypertension and there is a history 
of diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  

In this case, the Board finds that a higher rating for 
hypertension is not warranted at any time during the relevant 
period.  Prior to September 4, 2009, the competent evidence does 
not establish more than diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  

A December 2001 VA record shows blood pressure was 160/100.  
Records, dated in June 2002, show blood pressure was 180/100, 
136/89, 142/91 and 180/98.  A July 2002 record shows blood 
pressure was 200/116.  Records, dated in August 2002, show blood 
pressure was 152/80, 200/140, and 170/100.  In October 2002, 
blood pressure was 152/80.  

Private records, dated in March 2003, show blood pressure was 
240/100, 160/100, and 154/108.  With exercise, blood pressure was 
210/116 and 240/124.  

A June 2003 VA record shows blood pressure was 150/88, and a 
September 2003 record shows blood pressure was 150/100 and 
156/112.  In October 2003, blood pressure was 141/112.  

An October 2003 cumulative vitals/measurements log shows blood 
pressure as follows:

170/122 in June 2001
197/122 in November 2001
142/91, 180/100, 136/89, and 180/98 in June 2002
164/106 in July 2002
180/118 in August 2002
152/80 in October 2002
226/120 in May 2003
158/88 in June 2003
156/112 in September 2003

A July 2005 VA log reflects blood pressure as follows:

166/103 in March 2004
157/105 in July 2004
133/89 in August 2004 
148/99 in October 2004
142/90 in November 2004 
160/100 in February 2005 
138/101 in April 2005 
146/111 in May 2005
142/93 in July 2005

A June 2006 VA log reflects blood pressure was 191/105 in 
December 2005; 160/104 and 145/89 in February 2006; 164/120 and 
156/100 in June 2006.  A December 2006 record shows that blood 
pressure was 140/90 and 143/104.  

A January 2007 record notes that blood pressure had been good on 
December 20, 2006 and was slightly higher with reported blood 
pressure of 152/100 and 145/99.  A March 2007 record notes no 
symptoms with high blood pressure and blood pressure was 198/113.  
A May 2007 VA record shows blood pressure was 164/99.  Records, 
dated in September 2007, reflect blood pressure was 164/99, 
150/100, and 156/108, and it was noted that blood pressure was 
not good due to noncompliance.  An October 2007 record shows 
blood pressure was 160/104.  Thus, the Board finds that the 
competent and probative evidence does not establish that 
hypertension was manifested by blood pressure of more than 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  Consequently, a rating in 
excess of 20 percent is not warranted, prior to September 4, 
2009.  

In addition, the Board finds that an evaluation in excess of 40 
percent is not warranted at any time during the relevant period.  
The competent and probative evidence does not establish diastolic 
blood pressure of 130 or more.  

On VA examination in September 2009, blood pressure was 180/120, 
180/120, and 180/120.  The examiner concluded that it was as 
likely as not that the Veteran's blood pressure is predominantly 
120 or more, and while the report notes that diastolic blood 
pressure had been between 100-130 on several different clinic 
visits, such does not establish diastolic blood pressure 
predominantly 130 or more.  

The Board notes that while the reported findings were consistent 
with left ventricular diastolic dysfunction and mild left 
ventricular hypertrophy, normal left ventricular systolic 
function was noted, no hypertensive heart disease was noted, and 
the estimated ejection fraction was 55 percent.  Functional 
capacity with exercise testing was noted to be adequate and 
exercise treadmill electrocardiograms (ECG) was negative for 
ischemia.  

In addition, August 2001 record reflects full-time employment, 
and while the July 2009 VA PTSD examination report reflects that 
the Veteran was unemployed, such was attributed to internal 
conflict, not hypertension.  Regardless, the ratings assigned for 
the relevant periods contemplate impairment in earning capacity, 
including loss of time from exacerbations due to service-
connected hypertension.  38 C.F.R. § 4.1 (2009).  

In addition, the September 2009 VA examiner reported no 
significant affect on the Veteran's occupation or usual daily 
activities due to hypertension.  Thus, a total disability rating 
based on individual unemployability is not warranted.  See Rice 
v. Shinseki, 22 Vet. App. 447, 454 (2009) and 38 C.F.R. § 4.16.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or her representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

A determination as to the degree of impairment due to 
hypertension requires competent evidence.  The Veteran is 
competent to report her symptoms.  Her lay opinion alone, 
however, is not sufficient upon which to base a determination as 
to the degree of impairment due to hypertension.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the 
competent VA opinion.  The examiner reviewed the claims file and 
provided a rationale for the opinion based on objective findings 
and reliable principles, and the opinion is supported by clinical 
data and treatment records.

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Board finds that the competent evidence does 
not establish, at any time, that the Veteran's service-connected 
hypertension produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular schedular 
standards.  The September 2009 VA examination report notes one 
hospitalization in 2002 for blood pressure control, and such does 
not establish that the schedular criteria are inadequate.  The 
September 2009 VA PTSD examination report notes unemployment due 
to internal conflict, not hypertension.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to September 4, 2009, and against a 
rating in excess of 40 percent thereafter, for hypertension at 
any time during the relevant period and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

Service connection for PTSD is granted.  

A rating excess of 20 percent, prior to September 4, 2009 and in 
excess of 40 percent thereafter, for hypertension, is denied.  


REMAND

The Veteran asserts entitlement to service connection for a 
gynecologic disorder, to include an irregular menstrual pattern.  
The Board notes that in addition to the assertions of direct 
service connection, to include on a presumptive basis as due to 
undiagnosed illness, in statements associated with the claims 
file after the January 2009 remand, to include a November 2007 
statement, the Veteran's representative asserted entitlement on a 
secondary basis in association with service-connected 
hypertension and chronic constipation.  

In addition, service treatment records, dated in August 1987, 
reflect an assessment of probable stress-induced amenorrhea, and 
while service connection for PTSD has herein been established, 
and while the August 2009 VA examiner stated that although 
extreme stress can lead to anovulation, whether such could cause 
physical changes in the set up of the biochemistry of the ovaries 
or the adrenal glands, to include the development of irregular 
bleeding patterns, is not known, an opinion in regard to whether 
any gynecologic disorder is a manifestation of chronic disability 
resulting from an undiagnosed illness has not been obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds the August 2009 VA examination report and opinion to be 
inadequate for a determination in regard to whether the Veteran 
has a gynecologic disorder related to service or service-
connected disability.  Thus, an opinion should be obtained, 
stated in the positive or negative in the specific terms noted in 
paragraph number 2 below, in regard to whether a gynecologic 
disorder is etiologically related to in-service disease or 
injury, to include as due to undiagnosed illness, or to service-
connected disability.  

The Board notes that a Certificate of Discharge for the Veteran's 
second period of service reflects approximately five months of 
service in the Southwest Asia Theater of Operations during the 
Persian Gulf War in 1991.  VA is authorized to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the Veteran's appeal.  As originally 
constituted, the regulation established the presumptive period as 
not later than two years after the date on which the veteran last 
performed active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Effective December 18, 2006, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established was 
extended to December 31, 2011.  See 38 C.F.R. § 3.317.

Effective March 1, 2002, the statutes affecting compensation for 
disabilities occurring in Gulf War veterans were amended.  See 
Veterans Education and Benefits Expansion Act of 2001, Public Law 
107-103, 115 Stat. 976 (2001).  Among other things, these 
amendments revised the term "chronic disability" to "qualifying 
chronic disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for manifestations 
of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA 
will pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom illness; 
or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(4) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(5) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) 
Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or

2) If there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317.

In addition, the Board notes that the most relevant notice letter 
reflects that the issue on appeal is one of whether new and 
material sufficient to reopen the claim of entitlement to service 
connection for a gynecologic disorder has been submitted, whereas 
the Board reopened the claim in a December 2007 decision.  Thus, 
appropriate VCAA notification should be provided, to include in 
regard to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue adequate VA 
notification in regard to service connection 
for a gynecologic disorder, to include as due 
to undiagnosed illness and secondary service 
connection.  

2.  The AOJ should return the claims file to 
the August 2009 VA examiner, if available; 
otherwise another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that the 
examiner provide an opinion expressed in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any gynecologic 
disorder, is related to service, to include 
undiagnosed illness or is proximately due to 
or has been chronically worsened by service-
connected disability or is otherwise related 
to service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for adequacy and any further 
action necessary in that regard should be 
completed prior to returning the claims file 
to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


